ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 5-10, 12, and 25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 13-24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 28, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
Applicant’s amendments under the After-Final Consideration Pilot Program (AFCP 2.0), filed February 7, 2022, have been fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

An interview with Carolyn Powell and Emerson Engstrom was held on Wednesday, March 2, 2022.  Authorization for this examiner’s amendment was given on Monday, March 7, 2022.

The application has been amended as follows: 
1. (Currently Amended) A coated proppant comprising: 
a proppant particle comprising sand, ceramic material, or combinations thereof; and 
a fluorinated polyurethane proppant coating on the proppant particle, in which 
the fluorinated polyurethane proppant coating is a polymerized reaction product of: 
at least one of diisocyanate and polyisocyanate, and
at least one of aliphatic or aromatic fluorinated alcohols and fluorinated polyols; 
the fluorinated polyurethane proppant coating comprises fluorosulfonamide;
the water contact angle of the fluorinated polyurethane proppant coating is between 80° and 180°; and 
the fluorinated polyurethane proppant coating further comprises from 1 to 15 wt.% of a strengthening agent comprising at least one of glass fibers, carbon fibers, Kevlar fibers, mica, silica, alumina, carbon nanotubes, nanosilica, nanoalumina, nanozinc oxide, nanotubes, nanocalcium carbonate, nanocalcium carbonate, and nanozirconium oxide.  



3. (Original) The coated proppant of claim 1, in which the coated proppant has a glass transition temperature of at least 150°F.  

4. (Cancelled)   

5. (Original) The coated proppant of claim 1, in which the fluorinated alcohols comprise fluorosulfonamide alcohols.  

6. (Original) The coated proppant of claim 1, in which the fluorinated polyols comprise 1,2- propanediol-3-(N-ethyl perfluorooctanesulfonamide); 1,5 -hexanediol-6-(N-ethyl perfluorooctanesulfonamide); 1,2-propanediol-3-(N-propyl perfluoroethane sulfonamide); 1,2- propanediol-2-(N-ethyl perfluorododecanesulfonamide); 1,5 -hexanediol-6-(N-ethyl perfluorobutylcyclohexanesulfonamide); 1,2,3 -butanetriol-4-(N-ethyl perfluorooctanesulfonamide), or combinations thereof.  

7. (Original) The coated proppant of claim 1, in which the at least one of diisocyanate and polyisocyanate comprise methylene diphenyl diisocyanate, toluene diisocyanate, hexamethylene diisocyanate, isophorone diisocyanate, methyl isocyanate, toluene-2,4-diisocyanate, 1,5 naphthalene diisocyanate, diphenylmethane-2,4-diisocyanate, diphenylmethane-2,2-diisocyanate, bis(isocyanatemethyl)cyclohexane, 1,3-bis(isocyanatemethyl)cyclohexane, 1,4- 

8. (Original) The coated proppant of claim 1, in which the polyisocyanate comprises diphenylmethane-2,2-diisocyanate.  

9. (Previously Presented) The coated proppant of claim 1, in which the fluorinated polyurethane proppant coating further comprises at least one of a lubricating agent, a resin, a coupling agent, a crosslinker, and a surfactant.  

10. (Original) The coated proppant of claim 9, in which the resin comprises at least one of phenol, furan, epoxy, urethane, phenol-formaldehyde, polyester, vinyl ester, and urea aldehyde.  

11. (Cancelled)  

12. (Currently Amended) The coated proppant of claim 1, in which the fluorinated polyurethane proppant coating is a polymerized reaction product of: 
the at least one of diisocyanate and polyisocyanate, 
the at least one of aliphatic or aromatic fluorinated alcohols and fluorinated polyols, and 
at least one of non-fluorinated alcohol and non-fluorinated polyols.  

13. (Rejoined-Currently Amended) A method for producing coated proppants with a fluorinated polyurethane proppant coating, the method comprising: 
forming the fluorinated polyurethane proppant coating by[[:]] reacting: 

at least one of aliphatic or aromatic fluorinated alcohols and fluorinated polyols; and 
coating proppant particles with the fluorinated polyurethane proppant coating to produce proppants with fluorinated polyurethane proppant coating;  
wherein the fluorinated polyurethane proppant coating comprises fluorosulfonamide,
wherein the fluorinated polyurethane proppant coating further comprises from  1 to 15 wt.% of a strengthening agent comprising at least one of glass fibers, carbon fibers, Kevlar fibers, mica, silica, alumina, carbon nanotubes, nanosilica, nanoalumina, nanozinc oxide, nanotubes, nanocalcium carbonate, nanocalcium carbonate, and nanozirconium oxide, and 
wherein the water contact angle of the fluorinated polyurethane proppant coating is between 80° and 180°.

14. (Rejoined-Original) The method of claim 13, in which forming the fluorinated polyurethane proppant coating further comprises adding an amine solution comprising at least one of triethylenediamine, tetramethylethylenediamine, and hexamethylenediamine.  

15. (Rejoined-Original) The method of claim 13, in which forming the fluorinated polyurethane proppant coating further comprises reacting the at least one of diisocyanate and polyisocyanate and the at least one of fluorinated alcohols and fluorinated polyols with non-fluorinated polyols.  

16. (Rejoined-Original) The method of claim 13, in which coating the proppant particles with fluorinated polyurethane proppant coating comprises coating the proppant particles with from 1 to 10 wt.% fluorinated polyurethane proppant coating as calculated by a weight of the proppant particles.  

17. (Rejoined-Original) The method of claim 13, further comprising heating the proppant particles up to from 100C to 250°C before coating the proppant particles.  

18. (Rejoined-Original) The method of claim 13, in which coating the proppant particles further comprises mixing the proppant particles, the fluorinated polyurethane proppant coating, and a surfactant to prevent clumping.  

19. (Rejoined-Cancelled)   

20. (Rejoined-Original) The method of claim 13, in which the fluorinated polyols comprise 1,2-propanediol-3 -(N-ethyl perfluorooctanesulfonamide);1,5 -hexanediol-6-(N-ethyl perfluorooctanesulfonamide); 1,2-propanediol-3-(N-propyl perfluoroethane sulfonamide); 1,2- propanediol-2-(N-ethyl perfluorododecanesulfonamide); 1,5 -hexanediol-6-(N-ethyl perfluorobutylcyclohexanesulfonamide); 1,2,3 -butanetriol-4-(N-ethyl perfluorooctanesulfonamide), or combinations thereof.  

21. (Rejoined-Original) The method of claim 13, in which the at least one of diisocyanate and polyisocyanate comprise methylene diphenyl diisocyanate, toluene diisocyanate, hexamethylene diisocyanate, isophorone diisocyanate, methyl isocyanate, toluene-2,4-diisocyanate, 1,5 naphthalene diisocyanate, diphenylmethane-2,4-diisocyanate, diphenylmethane-2,2-diisocyanate, bis(isocyanatemethyl)cyclohexane, 1,3-bis(isocyanatemethyl)cyclohexane, 1,4- 

22. (Rejoined-Previously Presented) The method of claim 13, further comprising coating the proppants with at least one of a lubricating agent, a resin, a coupling agent, and a crosslinker.  

23. (Rejoined-Currently Amended) The coated proppant of claim 13, in which the fluorinated polyurethane proppant coating is a polymerized reaction product of: 
the at least one of diisocyanate and polyisocyanate, and 
the at least one of aliphatic or aromatic fluorinated alcohols and fluorinated polyols, and 
at least one of non-fluorinated alcohol and non-fluorinated polyols.  

24. (Rejoined-Currently Amended) A method for increasing a rate of hydrocarbon production from a subsurface formation, the method comprising: 
producing a first rate of production of hydrocarbons from the subsurface formation through a wellbore, in which the hydrocarbons comprise a first interfacial tension; 
introducing a hydraulic fracturing fluid comprising a plurality of the proppants of claim 1 into the subsurface formation, in which the  proppants reduce the first interfacial tension of the hydrocarbons to a second interfacial tension, thereby reducing at least one of condensate banking and water blockage near the wellbore; and 
increasing hydrocarbon production from the subsurface formation by producing a second rate of production of hydrocarbons from the subsurface formation, in which the second rate of production of hydrocarbons is greater than the first rate of production of hydrocarbons.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674